UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7124


SHERWOOD A. ADAMS,

                      Petitioner – Appellant,

          v.

GREGORY KNOWLIN,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:10-cv-02195-CMC)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherwood A. Adams, Appellant Pro Se. Melody Jane Brown,
Assistant Attorney  General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sherwood A. Adams seeks to appeal the district court’s

order     dismissing   his   28   U.S.C.    § 2254   (2006)   petition.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on July 13, 2011.       The notice of appeal was filed on August 17,

2011. *   Because Adams failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal and deny Adams’s motion for sanctions.                   We

dispense     with    oral    argument   because      the   facts   and    legal




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266 (1988).



                                        2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3